Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 1 of 16



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                                                  CASE NO. 19-62387-CIV-DIMITROULEAS

   ALBERTO ROSA,

             Plaintiff,
   v.

   BADER’S GROUP, LLC, ALEX BADER, SR,
   GISELLE BADER, JANET BADER,

         Defendant.
   _____________________________________/

                          ORDER ON MOTION FOR SUMMARY JUDGMENT

             THIS CAUSE is before the Court upon Defendants Bader’s Group, LLC, Alex Bader,

   Sr., Giselle Bader, and Janet Bader’s Motion for Summary Judgment [DE 34] (“Motion”). The

   Court has carefully considered the Motion, Plaintiff Alberto Rosa’s Response in Opposition [DE

   41], Defendants’ Reply [DE 48], Defendants’ Statement of Material Facts [DE 35]; Plaintiff’s

   Response to Defendants’ Statement of Material Facts [DE 42]; the exhibits and affidavits filed in

   the record, and is otherwise fully advised in the premises.

        I.       BACKGROUND

             Plaintiff Alberto Rosa (“Plaintiff” or “Rosa”) brings this action against Defendants

   pursuant to the Fair Labor Standards Act (“FLSA”) for unpaid overtime wages. Compl. [DE 1].

             Defendant Bader’s Group LLC is a limited liability company engaged in the business of

   building demolition. [DE 42-1] ¶ 3; DSMF ¶ 3. 1 Defendants allege that Plaintiff engages in

   loading machinery, tools, and supplies onto trucks Defendants used in the course of their


   1
     Defendants’ statement of material facts and Plaintiff’s response thereto include various citations to portions of the
   record. Defendants’ statement of facts [DE 35] is cited as (“DSMF”) and Plaintiff’s response [DE 42] is cited as
   (“PSMF”). Any citations herein to the statement of facts, response, and reply thereto should be construed as
   incorporating those citations to the record.
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 2 of 16



   demolition business. DSMF ¶ 5. 2 In addition, Defendants contend Plaintiff sometimes drove the

   trucks carrying the equipment. DSMF ¶ 5. In loading the equipment on these trucks, Defendants

   state Plaintiff would secure some of the machinery and replenish some of the damaged tools.

   DSMF ¶ 5.

           Some of the equipment, tools, and parts that Defendant Bader’s Group LLC brought to

   and used at job sites, which Plaintiff loaded onto Defendants’ trucks, were manufactured in

   Sweden, transported to the state of Washington, and ordered by the Bader’s Group LLC for

   delivery via UPS to its office in Lantana, Florida. DSMF ¶¶ 5, 7. Defendant Bader’s Group LLC

   also ordered equipment, tools, and supplies from a company located in Boston Massachusetts,

   which were delivered to Defendants’ via UPS or other carriers. DSMF ¶ 7. According to

   Defendants, when Plaintiff loaded the equipment, tools, and supplies on to the trucks for

   transport to Defendants’ job sites, he had to perform a safety check to ensure the materials were

   safely loaded for transportation to the job site. DSMF ¶ 9.

           According to Plaintiff, he never transported machinery, tools, or supplies that were

   delivered to Defendants from out of state. PSMF ¶¶ 5, 9. All of the materials, supplies, tools, and

   equipment that Plaintiff loaded or transported were part of Defendants’ “normal inventory” in

   South Florida or were purchased from a local retail business. PSMF ¶ 5. Plaintiff contends that

   tools and equipment Defendants argue were shipped from outside the state of Florida were

   shipped to Defendants’ business location, home, and the jobsite. PSMF ¶ 8. Finally, Plaintiff

   claims he never performed any safety checks when loading materials, equipment, or other


   2
     Plaintiff notes that Defendants fail to cite to specific places in the record using pincites in their Statement of
   Material Facts and as such requests that paragraph 3, 5, 6, 7, 8, 9 of Defendants’ Statement of Material Facts be
   stricken and not considered by the Court for this reason. PSMF ¶ 3, 5, 6, 7, 8, 9. Plaintiff also controverts
   Defendants’ Statement of Material Facts and demonstrates that genuine issue of material fact exist, precluding
   summary judgment. While Local Rule 56.1(d) of the Local Rules of the Southern District of Florida provide that the
   Court may strike a non-compliant Statement of Material Facts, see L.R. SD. Fla. 56.1(d), the Court in its discretion
   considered Defendants citations to the record.
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 3 of 16



   supplies onto Defendants’ trucks. PSMF ¶ 9.

          According to Defendants, Plaintiff complained during his employment of de minimis

   amounts of time for which he purportedly was not paid. DSMF ¶ 7. Defendants contend that

   Plaintiff was paid a total of $2,359.15 of overtime and never complained during his employment

   that he was underpaid for his overtime work. DSMF ¶ 7.

          According to Plaintiff, he was regularly paid for fewer hours than he worked, and he

   regularly brought this to the attention of Defendants. PSMF ¶ 7. Plaintiff estimates that he

   worked an average of 60 hours per week. PSMF ¶ 7. Plaintiff avers that Defendants’ pay records

   do not show all hours that he worked and that most of the time he worked was not self-reported

   but reported by another employee of Defendants, Walsy Rivero. PSMF ¶ 7. When he did report

   his own time, Plaintiff contends that Defendants would not permit Plaintiff to report all of the

   time he worked. PSMF ¶ 7.

          Plaintiff has admitted that he kept informal notes of some of the hours he worked on

   scrap pieces of paper. DSMF ¶ 7; PSMF ¶ 7. Plaintiff characterized these notes as informal and

   incomplete. PSMF ¶ 7. He threw away these notes after he stopped working for Defendants.

   DSMF ¶ 7; PSMF ¶ 7. Plaintiff claims he took these notes for the sole purpose of bringing to

   Defendants’ attention that Defendants were not paying Plaintiff for all of the hours that he

   worked, so when Plaintiff’s employment with Defendants ended he did not think he had a reason

   to keep the notes and threw them away. PSMF ¶ 7.

          According to Defendants, Defendant Janette Bader served as an office secretary for the

   Bader’s Group LLC and does not have any supervisory or managerial authority. DSMF ¶ 10.

   Defendants contend that Janet Bader’s principal job duties are office support and administerial

   work and that she does not have the authority to hire, fire, or manage employees. DSMF ¶¶ 10,
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 4 of 16



   11. Finally, according to Defendants, Janet Bader is not an owner of the Bader’s Group LLC.

   DSMF ¶ 10.

               According to Plaintiff, Janet Bader was one of Plaintiff’s bosses and supervisors;

   processed payroll and distributed checks and assignments to Plaintiff and other employees;

   managed the day-to-day operations of the Bader’s Group LLC; controlled Plaintiff’s duties,

   hours worked, and pay; and had the authority to hire, fire, and manage employees. PSMF ¶¶ 10,

   11.

         II.      STANDARD OF REVIEW

               Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows that

   there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). The movant bears “the stringent burden of establishing the

   absence of a genuine issue of material fact.” Suave v. Lamberti, 597 F. Supp. 2d 1312, 1315

   (S.D. Fla. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)).

               “A fact is material for the purposes of summary judgment only if it might affect the

   outcome of the suit under the governing law.” Kerr v. McDonald’s Corp., 427 F.3d 947, 951

   (11th Cir. 2005) (internal quotations omitted). Furthermore, “[a]n issue [of material fact] is not

   ‘genuine’ if it is unsupported by the evidence or is created by evidence that is ‘merely colorable’

   or ‘not significantly probative.’” Flamingo S. Beach I Condo. Ass’n, Inc. v. Selective Ins. Co. of

   Southeast, 492 F. App’x 16, 26 (11th Cir. 2013) (quoting Anderson v. Liberty Lobby, Inc., 477

   U.S. 242, 249–50 (1986)). “A mere scintilla of evidence in support of the nonmoving party’s

   position is insufficient to defeat a motion for summary judgment; there must be evidence from

   which a jury could reasonably find for the non-moving party.” Id. at 26-27 (citing Anderson, 477

   U.S. at 252). Accordingly, if the moving party shows “that, on all the essential elements of its
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 5 of 16



   case on which it bears the burden of proof at trial, no reasonable jury could find for the

   nonmoving party” then “it is entitled to summary judgment unless the nonmoving party, in

   response, comes forward with significant, probative evidence demonstrating the existence of a

   triable issue of fact.” Rich v. Sec’y, Fla. Dept. of Corr., 716 F.3d 525, 530 (11th Cir. 2013)

   (citation omitted).

              “In assessing whether the movant has met this burden, the courts should view the

   evidence and all factual inferences there from in the light most favorable to the party opposing

   the motion. All reasonable doubts about the facts should be resolved in favor of the non-

   movant.” Clemons v. Dougherty Cty., Ga., 684 F.2d 1365, 1369 (11th Cir. 1982) (internal

   citations omitted). See also Garczynski v. Bradshaw, 573 F.3d 1158, 1165 (11th Cir. 2009).

       III.      DISCUSSION

       In their Motion for Summary Judgment, Defendants argue that Plaintiff is not entitled to

   overtime wages under the FLSA due to the “motor carrier” exemption. Alternatively, Defendants

   argue Plaintiff was paid for all of the overtime he worked. Defendants also contend that Janet

   Bader should not be considered an employer under the FLSA and, therefore, cannot be held

   jointly and severally liable for any of Plaintiff’s unpaid overtime wages. Defendants contend

   Plaintiff spoilated evidence when he threw away informal time records he kept after he was

   terminated and request that the Court sanction Plaintiff by dismissing his claims. In addition,

   Defendants request that the Court sanction Plaintiff’s counsel if the Motion for Summary

   Judgment is granted based on past sanctions against Plaintiff’s counsel and counsel’s litigation

   tactics in the present case.

              A. Applicability of the “Motor Carrier” Exemption

       Defendants argue that Plaintiff was exempt from the overtime compensation provisions of
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 6 of 16



   the FLSA under the Motor Carrier Act exemption due to his loading and driving activities while

   performing his job as a demolition worker. Defendants contend that in loading their trucks bound

   for jobsites with machinery and supplies delivered to Defendants’ business location from out-of-

   state, Plaintiff was engaged in loading goods for transportation in interstate commerce.

      “The FLSA requires employers to pay employees at time-and-a-half for any time worked in

   excess of forty hours per week.” See Walters v. Am. Coach Lines Of Miami, Inc., 575 F.3d 1221,

   1226 (11th Cir. 2009) (citing 29 U.S.C. § 207(a)(1)). “[A]ny employee with respect to whom the

   Secretary of Transportation has power to establish qualifications and maximum hours of service

   pursuant to the provisions of” the Motor Carrier Act is exempt from this requirement of the

   FLSA. See Walters, 575 F.3d at 1226. The Secretary of Transportation has the jurisdiction under

   the MCA to set requirements for the “(1) qualifications and maximum hours of service of

   employees of, and safety of operation and equipment of, a motor carrier; and (2) qualifications

   and maximum hours of service of employees of, and standards of equipment of, a motor private

   carrier, when needed to promote safety of operation.” 49 U.S.C. § 31502(b). See also Cruz v. S.

   Waste Sys., L.L.C., No. 09-21756-CIV, 2010 WL 309016, at *2 (S.D. Fla. Jan. 25, 2010).

      “The applicability of the motor carrier exemption ‘depends both on the class to which his

   employer belongs and on the class of work involved in the employee's job.’” Walters v. Am.

   Coach Lines Of Miami, Inc., 575 F.3d 1221, 1227 (11th Cir. 2009) (quoting 29 C.F.R. §

   782.2(a)). For the motor carrier exemption to apply (1) the “employer's business must be subject

   to the Secretary of Transportation's jurisdiction under the MCA”; and (2) “the employee's

   business-related activities must directly affect the safety of operation of motor vehicles in

   transportation on the public highways of passengers or property in interstate or foreign

   commerce within the meaning of the [MCA].” Swan v. Nick Grp., Inc., No. 1:11-CV-1713-
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 7 of 16



   WSD, 2013 WL 5200508, at *3 (N.D. Ga. Sept. 13, 2013). FLSA exemptions are construed

   narrowly against the employer, and the employer bears the burden of showing that an exemption

   applies. Walters, 575 F.3d at 1226; Cruz v. S. Waste Sys., L.L.C., No. 09-21756-CIV, 2010 WL

   309016, at *2 (S.D. Fla. Jan. 25, 2010).

      Defendants contend that Bader’s Group LLC is subject to the Secretary of Transportation’s

   Jurisdiction under the MCA because “Bader’s Group is a construction company that transports

   goods through interstate commerce to further its commercial enterprise, building demolition.”

   [DE 34] p. 4. However, Defendants fail to point to any facts in the record that would support

   such a conclusion. In their Statement of Material Facts, Defendants cursorily state that “Bader’s

   Group is a “motor carrier” which provides interstate and intrastate transportation of property and

   passengers” and that “Bader’s Group is [sic] limited liability company that engages in the

   business of building demolition for compensation.” DSMF ¶ 3. Defendants do cite to the

   affidavit of Defendants’ expert consultant Salvador Souto III, who concludes that “[s]ince parts

   used to repair these vehicles are shipped via UPS or Fedex to the employer’s home office and

   then are transported out to the various work sites so the machines can be work on this Plaintiff is

   exempt from the overtime requirements of the FLSA under section 13(b)(1).” See DSMF ¶ 3

   (citing [DE 35-1]).

      In response, Plaintiffs argue that Defendants were the customer for the goods delivered to

   them from outside Florida, goods that were used for their own consumption. According to

   Plaintiff, Defendant Bader’s Group does not provide interstate transportation of property or

   passengers. PSMF ¶ 3.

      “[A] party seeking summary judgment always bears the initial responsibility of informing the

   district court of the basis for its motion, and identifying those portions of “the pleadings,
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 8 of 16



   depositions, answers to interrogatories, and admissions on file, together with the affidavits, if

   any,” which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

   Corp. v. Catrett, 477 U.S. 317, 323 (1986). Defendants conclusory statements that Bader’s

   Group is a “motor carrier” and that it “transported goods through interstate commerce” are

   insufficient to demonstrate that there is no genuine issue of material fact as to whether Defendant

   Bader’s Group is a “motor carrier” that “must be subject to the Secretary of Transportation's

   jurisdiction under the MCA.”

      In addition, an “affidavit or declaration used to support or oppose a motion must be made on

   personal knowledge, set out facts that would be admissible in evidence, and show that the affiant

   or declarant is competent to testify on the matters stated.” Fed. R. Civ. P. 56(c)(4). Defendants

   only citation to the record to demonstrate that Bader’s Group LLC is subject to the Secretary of

   Transportation’s jurisdiction under the MCA is the affidavit of Salvador Souto III, a labor law

   consultant who Bader’s Group LLC consulted with regarding this lawsuit. Souto’s single

   conclusory statement that “that “[s]ince parts used to repair these vehicles are shipped via UPS

   or Fedex to the employer’s home office and then are transported out to the various work sites so

   the machines can be work on this Plaintiff is exempt from the overtime requirements of the

   FLSA under section 13(b)(1)” is a legal argument and not record evidence which would support

   a finding that Bader’s Group LLC is subject to the Secretary of Transportation’s jurisdiction

   under the MCA. A witness, even an expert witness, cannot testify to the legal implications of

   conduct nor citation to governing legal standards. Montgomery v. Aetna Cas. & Sur. Co., 898

   F.2d 1537, 1541 (11th Cir. 1990); In re Delta/Airtran Baggage Fee Antitrust Litig., 245 F. Supp.

   3d 1343, 1364 (N.D. Ga. 2017), aff'd sub nom. Siegel v. Delta Air Lines, Inc., 714 F. App'x 986

   (11th Cir. 2018). As such this inadmissible legal conclusion cannot alone support a finding that
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 9 of 16



   Defendant is subject to the jurisdiction of the Secretary of Transportation under the MCA.

      Further, the Court notes Plaintiff objects to Defendants’ reliance on their purported expert to

   introduce facts in support of their motion for summary judgment as those statements are

   improper hearsay and are not founded on personal knowledge. PSMF ¶ 3. Defendant did not

   respond to this objection. As such, even if factual allegations in Souto’s affidavit could support a

   finding that Bader’s Group LLC was subject to the Secretary of Transportation’s jurisdiction

   under the MCA, it is not clear that the affidavit could support Defendants’ Motion for Summary

   Judgement under Federal Rule of Civil Procedure 56(c)(4).

          It is Defendants’ burden as the employer to show that the motor carrier exemption

   applies. Walters, 575 F.3d at 1226; Cruz v. S. Waste Sys., L.L.C., No. 09-21756-CIV, 2010 WL

   309016, at *2 (S.D. Fla. Jan. 25, 2010). As Defendants have failed to demonstrate with

   admissible record evidence that Bader’s Group LLC is a motor carrier subject to the Secretary of

   Transportation’s jurisdiction, Defendants’ Motion for Summary Judgment as to the applicability

   of the motor carrier exemption is due to be denied.

          In addition, however, genuine issues of material fact exist as to whether Plaintiff was

   engaged in activities directly affecting the safety and operation of motor vehicles in interstate

   commerce.

      Defendants contend that Plaintiff was a driver and loader engaged in work that affected the

   safety and operations of a motor vehicle in interstate commerce. In so arguing Defendant

   contends “Plaintiff admitted he had to load equipment on the vehicles that transported materials

   in interstate commerce in a safe manner.” Defendants point to Plaintiff’s statement during his

   deposition that, “sometimes we would have to tie a beam, tie the machine to a beam so it doesn’t

   fall down, like you have to get to a bean or something, you would have to chain the machine.”
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 10 of 16



   See [DE 48]. To support its claim that Defendants’ loading of the trucks directly affected the

   safety of operation of motor vehicles in transportation of goods in interstate commerce,

   Defendants rely on Gisselle Bader’s statement that parts and supplies which Defendants replaced

   regularly are shipped from Washington state via UPS to Bader’s Group office in Lantana

   Florida. [DE 48-1] ¶ 3. These parts and supplies are then loaded onto Defendants’ trucks and

   transported to job sites within Florida. [DE 48-1] ¶ 3.

       Plaintiff contends that he never handled items delivered to Defendants from out of state;

   never performed repairs on machinery, never loaded parts used to repair machinery, and never

   loaded or transported machinery, tools, or supplies that were coming or going outside of Florida.

   PSMF ¶ 9. Plaintiff further contends that Defendants never had him perform “safety checks” to

   make sure items were safely loaded for transportation to the job site.” PSMF ¶ 9.

          As such there are genuine issues of material facts as to whether Plaintiff’s work for

   Defendants directly affected the safety of operation of motor vehicles in transportation of goods

   in interstate commerce.


          B. Defendants’ Contention That They Have Paid Plaintiff for all Overtime Hours

      Defendant argues that record evidence demonstrates that Defendants paid Plaintiff for all

   overtime hours Plaintiff actually worked, despite not having to do so under the motor carrier

   exemption. Defendant relies on the declaration of Defendant Gisselle Bader who states that

   Plaintiff had questioned his pay a couple of times and that Defendants adjusted Plaintiff’s pay

   several times. [DE 35-2] ¶¶ 6. According to Defendant Gisselle Bader, Plaintiff” never claimed

   he was being underpaid” and that the claim he regularly worked sixty hours per week came after

   his termination. Id. Defendants also argue that if Plaintiff had not destroyed the informal records

   he kept of the hours he worked they may contradict his claims that he worked sixty (60) hours
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 11 of 16



   per week. According to Defendants no employee worked sixty (60) hour per week and Plaintiff

   was no exception. [DE 35-2] ¶¶ 5.

      In response, Plaintiff avers that he worked an estimated sixty (60) hours per week and that

   Defendants’ pay records do not show all the hours that Plaintiff worked. PSMF ¶ 7. Plaintiff

   further contends that most of the time Plaintiff worked was not self-reported but was reported by

   Defendants’ employee Walsy Rivero. PSMF ¶ 7. When Defendants had Plaintiff report his time,

   Plaintiff states that Defendants would not permit Plaintiff to report all of the time he worked.

   PSMF ¶ 3.

      At the summary judgement stage the movant bears “the stringent burden of establishing the

   absence of a genuine issue of material fact.” Suave v. Lamberti, 597 F. Supp. 2d 1312, 1315

   (S.D. Fla. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Further, “[t]he court

   must view all evidence most favorably toward the nonmoving party, and all justifiable inferences

   are to be drawn in the nonmoving party's favor.” See Scantland v. Jeffry Knight, Inc., 721 F.3d at

   1310. In the present case, viewing all evidence in the light most favorable to Plaintiff, the non-

   movant, genuine issues of material fact remain as to whether Plaintiff was paid for all hours that

   he worked.

          C. Defendants Claim Plaintiff Spoilated Evidence

      Defendants request that the Court dismiss Plaintiffs claims, striking Plaintiff’s pleading, or

   impose some other appropriate relief based on Plaintiff’s purported spoliation of evidence.

      Defendants argue that when Plaintiff threw away his informal records of the hours he worked

   Plaintiff intentionally destroyed evidence pertinent to his claim at a time when Plaintiff claimed

   he was terminated for complaining of unpaid wages. According to Defendants, these informal

   records may demonstrate that Plaintiff never worked 60 hours per week. Defendants claim that
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 12 of 16



   Plaintiff destroyed these records knowing he was claiming he was terminated for being

   underpaid for overtime compensation and that Plaintiff intentionally destroyed and concealed

   evidence by throwing away documents which would have been important to the litigation.

      Defendants’ Motion for Summary Judgment contains no citations to record evidence which

   would demonstrate that Plaintiff spoilated evidence. Defendants’ Statement of Material Facts

   states that “Plaintiff admitted he kept records on pieces of paper regarding time he actually

   worked and that he “destroyed” said records” and cites to a portion of Plaintiff’s deposition in

   which he admitted he threw away his timekeeping notes because he was no longer working for

   Defendants. [DE 35-3] 74:22–74:25.

      Plaintiff, however, contends that he took these notes on an informal and incomplete basis on

   scratch paper. PSMF ¶ 7. When Plaintiff’s employment with Defendants ended, Plaintiff claims

   he did not think that he had any reason to keep the informal notes so he threw them away. PSMF

   ¶ 7. This contention is also reflected in Plaintiff’s deposition, in which he states, “[the papers]

   were timekeeping when I was working for the company. There was no reason for me to keep

   them…. I threw them away after I got terminated—wrongfully terminated.” [DE 35-3] 74:16–

   74:25.

      “Spoliation is the destruction or significant alteration of evidence, or the failure to preserve

   property for another's use as evidence in pending or reasonably foreseeable litigation.” Brown v.

   Chertoff, 563 F. Supp. 2d 1372, 1377 (S.D. Ga. 2008). “In this circuit, sanctions for spoliation of

   evidence may include: ‘(1) dismissal of the case [or default judgment against defendant]; (2)

   exclusion of expert testimony; or (3) a jury instruction on spoliation of evidence which raises a

   presumption against the spoliator.’” In Matter of Complaint of Bos. Boat III, L.L.C., 310 F.R.D.

   510, 514 (S.D. Fla. 2015) (citing Flury v. Daimler Chrysler Corp., 427 F.3d 939, 945 (11th Cir.
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 13 of 16



   2005)). “[T]he party seeking [spoliation] sanctions must prove ... first, that the missing evidence

   existed at one time; second, that the alleged spoliator had a duty to preserve the evidence; and

   third, that the evidence was crucial to the movant being able to prove its prima facie case or

   defense.” In Matter of Complaint of Bos. Boat III, L.L.C., 310 F.R.D. 510, 515 (S.D. Fla. 2015)

   (citing Walter v. Carnival Corp., No. 09–20962–CIV, 2010 WL 2927962, at *2 (S.D.Fla. July

   23, 2010)). In addition, “‘[a] party's failure to preserve evidence” rises to the level of

   sanctionable spoliation in this circuit ‘only when the absence of that evidence is predicated on

   bad faith,’ such as where a party purposely ‘tamper[s] with the evidence.’” In Matter of

   Complaint of Bos. Boat III, L.L.C., 310 F.R.D. 510, 515 (S.D. Fla. 2015) (citing Bashir v.

   Amtrak, 119 F.3d 929, 931 (11th Cir.1997)); See Mann v. Taser Int'l, Inc., 588 F.3d 1291, 1310

   (11th Cir. 2009) (finding that the district court did not err in declining to draw an adverse

   inference against defendants because the plaintiffs failed to present evidence that any party acted

   in bad faith.).

       In the present case Defendants have identified no evidence in the record to demonstrate that

   Plaintiff threw away his informal notes in bad faith. Further, Defendants have not even identified

   evidence in the record which demonstrates Plaintiff had a duty to preserve his informal notes

   when he threw them away. The obligation to preserve evidence arises when the party receives

   notice that the evidence is relevant to pending or reasonably foreseeable litigation. Graff v. Baja

   Marine Corp., 310 F. App'x 298, 301 (11th Cir. 2009) (citing West v. Goodyear Tire & Rubber

   Co., 167 F.3d 776, 779 (2d Cir.1999)); Mann v. Taser Int'l, Inc., No. 4:05-CV-0273-HLM, 2008

   WL 11423970, at *3 (N.D. Ga. Nov. 25, 2008), aff'd, 588 F.3d 1291 (11th Cir. 2009).

   Defendants state that “Plaintiff destroyed these records after his termination and knowing he was

   claiming he was terminated for being underpaid for overtime compensation.” Defendants cite to
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 14 of 16



   no evidence to support such a claim, let alone that litigation was reasonably foreseeable to

   Plaintiff when he destroyed his notes.

       As such the Court declines to dismiss Plaintiff’s claims or impose another sanction for

   spoliation at this juncture.

           D. Liability of Defendant Janet Bader

           Defendants argue Janet Bader does not meet the definition of employer pursuant to the

   FLSA. Janet Bader declared that she holds the title of Office Secretary, does not have

   supervisory or managerial authority in the company, and does not have the authority to hire, fire,

   or manage employees. [DE 35-4]. As such Defendants argue that she cannot be held joint and

   severally liable as an employer under the FLSA.

           Plaintiff avers that Defendant Janet Bader was one of Plaintiff’s bosses and supervisors

   and managed the day-to-day operations of Bader’s Group LLC along with Alex Bader and

   Gisselle Bader. PSMF ¶ 10.

           Under the FLSA, a covered employee may recover from his or her employer and “any

   person acting directly or indirectly in the interests of an employer in relation to an employee.”

   Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1298 (11th Cir. 2011) (quoting

   29 U.S.C. § 203(d)). Therefore, in addition to a claim against an employer, an employee may

   make a derivative claim against any person who “(1) acts on behalf of the employer and (2)

   asserts control over conditions of the employee's employment.” Josendis v. Wall to Wall

   Residence Repairs, Inc., 662 F.3d 1292, 1298 (11th Cir. 2011). Whether an individual can be

   held jointly and severally liable under the FLSA “does not depend on technical or isolated

   factors but rather on the circumstances of the whole activity.” Alvarez Perez v. Sanford-Orlando

   Kennel Club, Inc., 515 F.3d 1150, 1160 (11th Cir. 2008).
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 15 of 16




      As stated above, at the summary judgement stage the movant bears “the stringent burden of

   establishing the absence of a genuine issue of material fact.” Suave v. Lamberti, 597 F. Supp. 2d

   1312, 1315 (S.D. Fla. 2008) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Further,

   “[t]he court must view all evidence most favorably toward the nonmoving party, and all

   justifiable inferences are to be drawn in the nonmoving party's favor.” See Scantland v. Jeffry

   Knight, Inc., 721 F.3d at 1310. Genuine issues of material fact remain as to Defendant Janet

   Bader’s liability under the FLSA. Accordingly, Defendants’ Motion for Summary Judgment is

   due to be denied on this issue.

            E. Request for Sanctions Against Plaintiff’s counsel

      Finally, Defendants request that if they prevail on their Motion for Summary Judgment, the

   Court sanction Plaintiff’s counsel Elliot Kozolchyk. In requesting such sanctions, Defendants

   cites to prior sanctions against Plaintiff’s counsel and cursorily allege that Plaintiff’s counsel’s

   “actions strongly suggest a strategy of avoiding an early resolution in order to generate more

   fees.” [DE 34] p. 11. Defendants also allege, without supporting evidence, that Plaintiff’s

   counsel testified at an evidentiary hearing in another case that he was improperly attempting to

   solicit another employee to join the law suit. Id.

      As Defendants’ Motion for Summary Judgment is due to be denied, the Court finds that

   sanctions against Plaintiff’s counsel are not warranted at this juncture. Further, the Court notes

   Defendants have not cited to any specific, sanctionable conduct in the present case other than

   that Plaintiff’s counsel’s “actions strongly suggest a strategy of avoiding early resolution.”

      IV.      CONCLUSION
Case 0:19-cv-62387-WPD Document 55 Entered on FLSD Docket 08/10/2020 Page 16 of 16



          Viewing the evidence in the light most favorable to Plaintiff, the nonmoving party, the

   Court determines that there are numerous genuine issues of material fact which preclude

   summary judgment.

          Accordingly, it is ORDERED AND ADJUDGED Defendants’ Motion for

   Summary Judgment [DE 34] is hereby DENIED.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

   this 10th day of August, 2020.




   Copies furnished to:
   All Counsel of Record
